PHILLIPS, Circuit Judge,
concurring:
I concur in the result reached in the Court’s opinion and in the reasoning by which it was reached. I would add to it one consideration that buttresses the reasoning and the result for me and that could be important in my assessment of comparable disciplinary rules in any future cases.
The Court’s opinion essentially defines the nature of the State’s interest vis-a-vis First Amendment rights of lawyers in terms of “fair-trials” to litigants. This may result from the fact that the judicial gag order cases and the prejudicial publicity cases have necessarily emphasized the clash of criminal defendants’ fair trial rights against First Amendment rights of the press. From this has arisen the catch characterization, “free press/fair trial,” as if it captured the entire problem. Picking it up in this different context it is tempting to view this problem also as one essentially involving simply the lengths to which the state may go in protecting litigants’ rights to “fair trial” against lawyers’ rights to “free speech.” So in the Court’s opinion at page 363, in subjecting Rule 7-107 to the first of the two-step Martinez test, the necessary substantial state interest is said to be that of “assuring every person the right to a fair trial.” 1 While in other portions of the opinion a wider interest in the judicial process itself is from time to time mentioned, the “fair trial for individual litigant” focus dominates. I agree that safeguarding personal rights to fair adjudications lies at the heart of the state’s interest here, but I would define the interest in broader terms that include but are not limited to this.
The state has an interest independent of individuals’ fair trial rights in protecting the integrity of certain essential judicial processes that are critical in the adversary system.2 While our judicial systems exist primarily to provide just adjudications of specific disputes between specific litigants, they also have another function — precedential and preventive in nature — in which the interests of particular litigants, hence of individual “fair trials,” are actually subordinate. Legal philosophers are likely to treat these as having generally equivalent value. Furthermore, the state has an interest in protecting the integrity of its judicial processes for .the benefit of litigants to come as well as those of the moment, thus an interest simply in their survival for that purpose in their essential, tested forms.
The integrity of these processes thus has an ongoing importance to the state that transcends the state’s rightful concern for *377the specific personal rights of individual litigants in pending litigation, and this justifies protection of the processes on broader grounds. Central to those processes, and critical to their continuation in the form we have come to rely upon, is their adversarial nature. The most critical characteristic of the adversarial (as opposed to inquisitorial) system of litigation is the degree to which it gives over to parties acting through counsel a substantial degree of control over the litigation process. This control extends both to the formulation of the legal and factual issues to be laid before the court and to the presentation of factual proof and legal contentions on these issues to the decision maker. See generally F. James & G. Hazard, Civil Procedure § 1.2 (2d ed. 1977).
We have come to this mode of adjudication by a centuries long, laborious process that began with the abandonment of compurgation, trial by ordeal and battle, and the use of witness-jurors, and that has sought ever since to insulate the adjudication process from all vestiges of magic, religion, raw physical coercion, and public or political pressure. The result, hardly won, is a litigation process which, though largely under party — hence counsel — control, is tightly structured to confine decision making to the facts and law formally before the decision-maker. Because such a system relies deliberately on highly partisan advocacy by counsel, both in shaping and moving litigation along, it is especially vulnerable to the natural human tendency of counsel to enlist extraneous influences in behalf of their causes and to take the structured battle of the litigation process “into the streets,” or into the public forum afforded by the free press. We need have no compunction in recognizing that in contemporary political philosophy there is a view that justice may indeed sometimes require doing so — that deliberate “politicizing” of the legal process may be warranted when needed to obtain justice.3 This view could, of course, in this free society ultimately prevail by regular political processes or, indeed, outside these. That may come in time, but none can deny that if and when it does, there will have occurred not a simple alteration, but a complete redesign of the legal process as we have known and relied upon it within our judicial branches of government. Until this occurs through regular or other processes, the state has a rightful interest in protecting its judicial system and these formal litigation processes against the threat of incremental, episodic alterations leading toward this end.
To define the interest in terms broader than fair trial protection does more than merely satisfy a sense of jurisprudential tidiness. It puts the “imminence of danger/likelihood of prejudice” inquiry in a completely different light than that obtaining when the inquiry is focused narrowly on particular litigants’ rights to fair trials. When the system and its vital adversarial processes are seen as objects directly threatened by unbridled “speech” by counsel, the threat is constant, not episodic, and is more readily apparent. For even though particular speech by counsel might turn out to have posed no actual threat to the “fairness” of a particular trial, there may nevertheless have been actual harm, however, subtle, to the integrity of the adversarial process.4 To this extent the problems of *378speculativeness dealt with on page 376' of the Court’s opinion are not encountered at this level of analysis.
To- define the interest in these broader terms that include but are not limited to ensuring fair trial for specific litigants does not lead me to a different conclusion than that reached in the Court’s opinion. It simply makes the conclusion more compelling. For not only the individual rights to “fair trials,” but the party-control characteristic of the adversary system — hence the vulnerability of its distinctive judicial processes— are at their height in jury trials of both civil and criminal actions. In these the special susceptibility of the lay decision-making group to outside influences is the dominant factor shaping evidentiary and procedural rules. From these plenary actions the dominance of the adversarial characteristics diminishes as one moves across the spectrum of the other judicial proceedings in our system: from bench trials, either criminal or civil, to various administrative and juvenile proceedings. So the state’s interest in protecting the legal process apart from personal rights of litigants also peaks in the jury trial. In the criminal jury trial, there is accordingly combined the highest degree of rightful concern for integrity of process with the highest degree of concern for personal rights of the individual litigants of the moment. Indeed there is combined here both a state interest in protecting those rights and the constitutional guarantees directly undergirding the personal rights of criminal defendants. These in combination suffice for me to justify the specific restraints on speech here upheld by the Court.
On this analysis, it is a near thing with me whether these disciplinary rules might not also be sustained as they apply to civil jury trials. In these the process concerns appear to me generally the same, and on this basis the dividing line would be jury trial, not criminal jury trial. Much of what Judge Widener has said in his dissenting and concurring opinion about the indistinguishability of the two makes sense to me. Unlike him, however, I do read the civil action prohibitions in Section (G) to be somewhat more broadly stated, hence more vaguely proscriptive, than the corresponding criminal action prohibitions in Sections (B) and (C). Furthermore, the state’s added interest in giving affirmative protection to criminal defendants’ constitutional “fair trial” rights seems to me critical in drawing the line where the Court does. I would not, however, rule out the possibility that more narrowly drawn civil jury trial prohibitions might pass muster when weighed in light of the state’s interest in the integrity of the process itself on top of the “fair trial” rights of individual civil litigants.
For reasons stated in the Court’s opinion and those added Here, I concur in the result.

. Understandably, the plaintiff would also prefer to have the state’s interest identified this narrowly. See Brief for Appellant at 109.


. This interest is one quite apart from any associated merely with protecting the “dignity” of the process or of individual judges, or with “regulating the profession.” These, I agree, are not particularly weighty interests in the First Amendment balance, and they are not what I have in mind.


. Indeed, there is more than a suggestion of this in plaintiffs argument in brief on this appeal. Thus plaintiff contends that restricting lawyers’ speech in respect of pending litigation is detrimental to “the open society which is required by a democratic nation and by the individual accused of crime in such a nation.” Then follows this quote from Meiklejohn’s Political Freedom (1960): “Just so far as, at any point, the citizens who are to decide an issue are denied acquaintance with information or opinion or doubt or disbelief or criticism which is relevant to that issue, just so far the result must be ill-considered, ill-balanced planning for the general good.” Brief for Appellant at 106-07. Transposed into the context of lawyer speech about pending litigation, this general paean to the virtues of informed democratic decision-making must have reference to the jury as the decision-makers and to the issues as those of formal litigation.


. The harm done to the process on any particular occasion is likely to appear minimal in the broad sweep of time and that process. But it surely is not fanciful to assume an escalating effect if retaliation becomes the order of the *378day for lawyers freed of the traditional curbs on out-of-court comments about pending litigation. It has to be borne in mind that these curbs have long been in general effect as built-in aspects of the legal system precisely because of these and antecedent disciplinary rules. Rules of this type have been sustained until the present time by a general consensus within the profession as well as by the legal authority now being challenged. We simply do not know on the basis of any substantial prior experience what removing the curbs will do to the process itself. While plaintiff disclaimed on oral argument any contention that lifting the prohibitions was being urged to equalize the out-of-court comment battle between lawyers, this is plainly suggested in his written brief as one of the expected benefits. Brief for Appellant at 96-97; see id. at 84-85. Outside contests for public support between prosecutors and defense counsel, each justifying his participation on necessity, must pose real, not fanciful, threats to the legal process.